                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ROBERT MEZA,                                      )
                                                  )
              Petitioner,                         )      17 C 1980
                                                  )
       v.                                         )      Judge John Z. Lee
                                                  )
TERI KENNEDY, Warden,                             )
Pontiac Correctional Center,                      )
                                                  )
              Respondent.                         )

                     MEMORANDUM OPINION AND ORDER

       Robert Meza has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”), challenging his conviction for first-degree murder. Meza alleges

that a non-testifying codefendant’s statement was improperly introduced at trial in

violation of his Sixth Amendment right to confront his accusers, and that the jury

may have been infected with anti-gang bias, in violation of his right to a fair and

impartial jury. Meza also contends that his trial counsel was ineffective for failing to

prevent both errors.       Teri Kennedy, Warden of Pontiac Correctional Center

(“Respondent”),1 argues that Meza’s claims are either procedurally defaulted or

meritless. For the following reasons, the petition [1] is denied.




1
       Rule 2(a) of the Rules Governing Section 2254 habeas cases provides that the proper
respondent is the state officer having custody of the petitioner. See Bridges v. Chambers, 425
F.3d 1048, 1049 (7th Cir. 2005). Teri Kennedy is currently the Warden of Pontiac
Correctional Center. Accordingly, the Court substitutes Kennedy as Respondent pursuant
to Federal Rule of Civil Procedure 25(d).
                                 Factual Background2

       Meza’s conviction arises out of the murder of Lorenzo Salazar-Cortez on

September 15, 2007. See Resp’t Ex. C, Pet’r Direct Appeal Br. at 2, ECF No. 16-3.

Salazar-Cortez was shot four times through a basement window of an apartment

building in Addison, Illinois. See id. Within hours of the shooting, graffiti appeared

nearby denigrating the Latin Kings street gang, suggesting that members of a rival

gang, the Imperial Gangsters, had been responsible for the shooting. See id.; Resp’t

Ex. A at 2. At the time, the Imperial Gangsters were attempting to “move into” the

area surrounding the apartment building, which was part of Latin Kings territory.

Resp’t Ex. A at 2. Salazar-Cortez did not belong to a gang and appeared to have been

an innocent victim. Id.

       Several days after the shooting, police met with a paid informant, Candido

Rosales, who said he had spoken with an Imperial Gangster named Antonio Aguilar.

Id. Aguilar had told Rosales that the Imperial Gangsters were responsible for the

shooting, and that a gang member named “Lazy” had drawn the graffiti afterward.

Id. “Lazy” was Meza’s street name. Id.

       Rosales then wore a wire and met with Aguilar on several occasions. Id. at 3.

During one conversation, Aguilar showed Rosales a 9-millimeter gun. Id. In a




2      Pursuant to 28 U.S.C. § 2254(e)(1), the state courts’ recitations of fact are
presumptively correct in habeas proceedings. See Sumner v. Mata, 449 U.S. 539, 547 (1981).
Accordingly, the Court adopts the factual account as provided in Resp’t Ex. A, People v. Meza,
No. 07-CF-2771, 2011 IL App (2d) 100001-U (Ill. App. Ct. Aug. 11, 2011), ECF No. 16-1, and
Resp’t Ex. B, People v. Meza, No. 07-CF-2771, 2016 IL App (2d) 140622-U (Ill. App. Ct. July
20, 2016), ECF No. 16-2.


                                              2
subsequent recorded conversation, Aguilar said that Lazy and another individual,

Carlos “Benzino” Ruiz, were “stashing,” or hiding, because they were the “main

[N***as]” involved in the shooting. Id. Aguilar stated that Benzino was the shooter,

and that Lazy’s car had been used. Id. Aguilar further explained that they had

intended to shoot one of two twin brothers—both Latin Kings—who lived in the

apartment building. Id. at 2–3.

      Aguilar was arrested and interrogated. Id. at 3. He initially denied knowing

anything, but later admitted that the Imperial Gangsters were responsible for the

shooting. Id. He said that Lazy was claiming responsibility for the shooting, and

that Lazy had dropped him off the night of the shooting saying he had a “few things

to take care of.” Id. On the basis of this information, police arrested Meza. Id.

      At the police station, Meza gave a videotaped statement. Id.; see Resp’t Ex. B

at 3. Near the beginning of the statement, the detectives told Meza that Aguilar had

implicated him in the offense. Resp’t Ex. A at 4. Meza asked to hear the statement,

so the detectives played him a portion of Aguilar’s recorded interrogation. Id. The

audio from that portion of Aguilar’s interrogation was captured in the video recording

of Meza’s statement. Id.

      Meza went on to give a confession, which was recorded. He explained that on

the night of the shooting, he drove Aguilar into Latin Kings territory, knowing

Aguilar had a gun. Resp’t Ex. B at 3. He and Aguilar tried to get into an apartment

building, but the door was locked. Id. He followed Aguilar, who shot toward a group

of people near a window. Id. Aguilar then ran away, and Meza drove him away from



                                          3
the scene. Id. Meza later returned to the area and wrote the anti-Latin Kings graffiti,

because he was a better “tagger” than Aguilar. Id. Aguilar kept the gun. Id.

      Meza was charged with first-degree murder on an “accountability” theory.

Resp’t Ex. B at 2. Prior to trial, Meza moved to quash his arrest based on a lack of

probable cause and to suppress his recorded confession as a product of the illegal

arrest. Resp’t Ex. A at 2. The trial court denied the motion. See id. at 4.

       During voir dire, defense counsel asked prospective jurors several questions

to explore potential biases. Resp’t Ex. B at 2. He asked one prospective juror, “Just

because a person might be in a gang, which is not a healthy organization, doesn’t

mean that they perhaps committed this particular murder or this particular burglary

or this particular robbery; wouldn’t that be fair?” Id. That juror expressed an ability

to be fair to both sides, and ended up sitting on the jury. Id. Another prospective

juror stated that he had friends who were police officers and often discussed “gang-

related stuff” with them. Id. Defense counsel did not move to strike this juror, who

also ended up on the jury. Id. Meza’s attorney did not ask gang-related questions to

any other members of the venire who were selected for the jury. See id. at 4.

      At trial, the videotape of Meza’s statement was played for the jury, including

the portion in which Meza listened to Aguilar’s recorded interview. Resp’t Ex. A at

4. As described by the Illinois Appellate Court, “[o]n the video, although Aguilar’s

statements are barely audible, the detective’s statements in response clearly imply

that Aguilar implicated [Meza] as the shooter.” Id. The jury also heard evidence




                                          4
about the rivalry between the Imperial Gangsters and the Latin Kings, as well as

about the graffiti that appeared after the shooting. Resp’t Ex. B at 2–3.

      The jury found Meza guilty, and the trial court sentenced him to 45 years of

imprisonment. Id.

                                    Direct Appeal

      In his direct appeal, Meza argued through counsel that there was no probable

cause for his arrest and that the introduction of Aguilar’s statement through the video

of Meza violated his rights under the Confrontation Clause of the Sixth Amendment.

See Resp’t Ex. A at 4, 6. The Illinois Appellate Court affirmed, first concluding that

there was probable cause for Meza’s arrest. Id. at 5. As to the Confrontation issue,

the court found: “Initially, we note that [Meza] did not object in the trial court to the

playing of Aguilar’s statement. Thus, the question is whether the plain-error rule

applies, or whether defendant received ineffective assistance of counsel.” Id. at 6.

The court concluded that there was no plain error or ineffective assistance because

“it [was] virtually inconceivable that the jury would ignore defendant’s own

admissions and convict him on the basis of Aguilar’s implication.” Id. at 6–7. Because

the focus of the video was Meza’s own admissions and Aguilar’s statements were not

a central issue, the Illinois Appellate Court determined that it was unlikely that

Aguilar’s taped statements affected the outcome of the case. Id. at 7–8.

      Meza filed a petition for leave to appeal (“PLA”) in the Illinois Supreme Court,

again challenging the introduction of Aguilar’s statements at trial. See Resp’t Ex. F,

Pet’r Direct Appeal PLA at 2, ECF No. 16-6. The Illinois Supreme Court denied the



                                           5
PLA on January 25, 2012. Resp’t Ex. G, People v. Meza, No. 113195 (Ill. Jan. 25,

2012), ECF No. 16-7.

                           Postconviction Proceedings

      Meza filed a pro se postconviction petition in June 2012. See Resp’t Ex. H, Pet’r

Postconviction Appeal Br. at 4, ECF No. 16-8. The DuPage County Public Defender

filed an amended petition on his behalf, arguing that trial counsel was ineffective for

not adequately examining prospective jurors about anti-gang bias and that appellate

counsel was ineffective for failing to preserve this issue on appeal. Id. The trial court

dismissed the petition, finding that, although trial counsel’s performance was in fact

deficient, Meza had failed to demonstrate prejudice. Id.

      On appeal, postconviction appellate counsel raised the same issues. Id. at 1.

The Illinois Appellate Court affirmed, agreeing with the trial court that Meza had

not been prejudiced by counsel’s ineffective performance due to the “overwhelming”

evidence against him. Resp’t Ex. B at 4–7.

      Meza, proceeding pro se, filed a PLA in the Illinois Supreme Court. Resp’t Ex.

K, Postconviction PLA, ECF No. 16-11. In the PLA, he challenged the notion that the

evidence against him was overwhelming. See id. at 2. He further contended that the

presentation of gang-related evidence was inherently prejudicial and that trial

counsel’s failure to inquire into potential jurors’ bias compounded the prejudice. See

id. at 10–12. The Illinois Supreme Court denied the PLA on November 23, 2016.

Resp’t Ex. L, People v. Meza, No. 121242 (Ill. Nov. 23, 2016), ECF No. 16-12.




                                           6
                                Federal Habeas Claims

       In his habeas petition, Meza raises two grounds for relief. In Ground One, he

argues that he was denied his rights under the Confrontation Clause of the Sixth

Amendment, when Aguilar’s statement implicating him was introduced at trial

through Meza’s own videotaped confession, and that his trial counsel was ineffective

for failing to object to the introduction of the statement. In Ground Two, Meza

contends that he was denied the right to a fair and impartial jury and the assistance

of counsel due to his counsel’s failure to adequately examine and strike prospective

jurors for anti-gang bias.3

                                     Legal Standard

       A writ of habeas corpus will be granted only if the Petitioner demonstrates that

he is “in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Under AEDPA, the Court may not grant habeas relief

unless the state court’s decision on the merits was contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States, or the state-court decision is based on an

unreasonable determination of the facts. 28 U.S.C. § 2254(d).




3       Respondent characterizes Meza’s petition as raising four grounds for relief. Meza
objects to this characterization, so the Court will use Meza’s numbering system for the sake
of consistency and clarity. Of course, the Court in its analysis has construed Meza’s petition
liberally and considered every possible ground for relief reasonably presented. See Ambrose
v. Roeckeman, 749 F.3d 615, 618 (7th Cir. 2014) (“We have repeatedly emphasized that pro
se petitions are to be construed liberally, and should be held to standards less stringent than
formal pleadings drafted by attorneys.”).
                                              7
      “A federal habeas court may issue the writ under the ‘contrary to’ clause if the

state court applies a rule different from the governing law set forth in [the Supreme

Court’s] cases, or if it decides a case differently than [the Supreme Court has] done

on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002).

“An ‘unreasonable application’ occurs when a state court ‘identifies the correct

governing legal principle from [the Supreme Court’s] decisions but unreasonably

applies that principle to the facts’ of petitioner’s case.” Rompilla v. Beard, 545 U.S.

374, 380 (2005) (quoting Wiggins v. Smith, 539 U.S. 510, 520 (2003)).

      Clearly established federal law consists of the “holdings, as opposed to the

dicta, of [the Supreme Court’s] decisions as of the time of the relevant state-court

decision.” Carey v. Musladin, 549 U.S. 70, 74 (2006) (quoting Williams v. Taylor, 529

U.S. 362, 412 (2000)). The state court is not required to cite to, or even be aware of,

the controlling Supreme Court standard, as long as the state court does not contradict

that standard. Early v. Packer, 537 U.S. 3, 8 (2002). The Court begins with a

presumption that state courts both know and follow the law. Woodford v. Visciotti,

537 U.S. 19, 24 (2002). Moreover, the Court’s analysis is “backward-looking.” Cullen

v. Pinholster, 131 S. Ct. 1388, 1398 (2011). The Court is limited to reviewing the

record before the state court, as well as the Supreme Court precedent in existence, at

the time of the state-court decision. Id.; Greene v. Fisher, 132 S. Ct. 38, 44 (2011).

      “AEDPA’s standard is intentionally ‘difficult [for Petitioner] to meet.’” Woods

v. Donald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (quoting White v. Woodall, 572

U.S. 415, 419 (2014); Metrish v. Lancaster, 569 U.S. 351, 352 (2013)). “As a condition



                                           8
for obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

U.S. 86, 103 (2011). This “highly deferential standard . . . demands that state-court

decisions be given the benefit of the doubt.” Woodford, 537 U.S. at 24 (internal

quotation marks omitted). Habeas corpus is a “guard against extreme malfunctions

in the state criminal justice systems, not a substitute for ordinary error correction

through appeal.” Harrington, 562 U.S. at 102–03 (internal quotation marks omitted).

“Under § 2254(d), a habeas court must determine what arguments or theories

supported, or . . . could have supported, the state court’s decision; and then it must

ask whether it is possible fairminded jurists could disagree that those arguments or

theories are inconsistent with the holding in a prior decision of th[e] [Supreme]

Court.” Id. at 102.

                                      Analysis

I.    Procedural Default

      Respondent contends that both of Meza’s claims are procedurally defaulted to

the extent that they raise issues beyond the ineffectiveness of trial counsel. As to

Ground One, Respondent argues that the state courts decided Meza’s Confrontation

Clause challenge on an adequate and independent state ground. As to Ground Two,




                                          9
Respondent argues that Meza failed to raise, at each level of the state courts, his right

to a fair and impartial jury.

      A claim is procedurally defaulted if the petitioner failed to fairly present it at

each level of state-court review, including in a petition for leave to appeal before the

state supreme court. Guest v. McCann, 474 F.3d 926, 929–30 (7th Cir. 2007) (citing

O’Sullivan v. Boerckel, 526 U.S. 838, 842–46 (1999)). Additionally, a state prisoner’s

habeas claim may not be entertained by a federal court when “(1) a state court [has]

declined to address a prisoner’s federal claims because the prisoner ha[s] failed to a

meet a state procedural requirement,” and “(2) the state judgment rests on

independent and adequate state procedural grounds.” Walker v. Martin, 562 U.S 307,

316 (2011) (quoting Coleman v. Thompson, 501 U.S. 722, 729–30 (1991)) (internal

quotation marks omitted).       A state procedural rule is “adequate” if it is “firmly

established and regularly followed.” Id. (quoting Beard v. Kindler, 558 U.S. 53, 60–

61 (2009)). And a state procedural rule is “independent” if the state court “actually

relied on the state procedural rule as an independent basis for the disposition of the

case.” Kaczmarek v. Rednour, 627 F.3d 586, 592 (7th Cir. 2010).

      If a claim is procedurally defaulted, a petitioner is not entitled to habeas relief

unless cause exists for the default and actual prejudice was suffered, or a

fundamental miscarriage of justice resulted in the conviction despite the petitioner’s

actual innocence.    Buelow v. Dickey, 847 F.2d 420, 425 (7th Cir. 1988) (citing




                                           10
Wainwright v. Sykes, 433 U.S. 72, 87 (1977); Murray v. Carrier, 477 U.S. 478, 496

(1986)).

         A.    Ground One

         In Ground One, Meza contends that the introduction of Aguilar’s statements

at trial violated his rights under the Confrontation Clause and that trial counsel was

ineffective for failing to object. Respondent argues, in turn, that the substantive

component of this claim is procedurally defaulted, because the state courts decided

that Meza had forfeited any Confrontation Clause objection by failing to raise it at

trial.

         The Illinois Appellate Court declined to address Meza’s Confrontation Clause

claim on the merits, noting that “defendant did not object in the trial court . . . . Thus,

the question is whether the plain-error rule applies, or whether defendant received

ineffective assistance of counsel.” Resp’t Ex. A at 6. This constituted an application

of Illinois’s rule of forfeiture. See id. at 6–7 (citing People v. Piatkowski, 870 N.E.2d

403, 409 (Ill. 2007) (“Generally, a defendant forfeits review . . . if he does not

object . . . at trial and does not raise the issue in a posttrial motion.”)). The Illinois

Appellate Court did go on to consider whether there was plain error—an analysis that

touches on the merits of the claim. See id. at 6–8. But “where a state court reviews

a federal constitutional claim for plain error because of a state procedural bar . . . that

limited review does not constitute a decision on the merits.” Kaczmarek, 627 F.3d at

592.       Accordingly, the Illinois Appellate Court decided Meza’s substantive

Confrontation Clause claim on forfeiture grounds, an independent and adequate state



                                            11
ground for purposes of habeas review. See id. As such, this aspect of Ground One is

procedurally defaulted.

      B.     Ground Two

      In Ground Two, Meza argues that his trial counsel failed to adequately

question prospective jurors about anti-gang bias or to strike biased jurors.         He

contends that this failure violated both his right to a fair and impartial jury and his

Sixth Amendment right to the effective assistance of counsel. Respondent argues

that Ground Two is procedurally defaulted to the extent it raises a substantive claim

about Meza’s right to an impartial jury.

      The Court agrees and concludes that this aspect of Ground Two is procedurally

defaulted. In the state courts, Meza—first acting through counsel and then pro se—

challenged only the nature of counsel’s conduct and whether the evidence against him

prevented any finding of prejudice. Accordingly, the state courts never had the

opportunity to address whether the jury was impermissibly biased under Irvin v.

Dowd, 366 U.S. 717, 723 (1961). If Meza wanted the state courts to analyze the

existence of bias among the jurors, he should have raised that issue through one

complete round of appellate review. See O’Sullivan, 526 U.S. at 845.

      Moreover, even if this issue were not procedurally defaulted, it lacks merit. As

the Supreme Court explained in Irvin, the burden of showing jury bias is on the

challenger, and “[u]nless he shows the actual existence of such an opinion in the mind

of the juror as will raise the presumption of partiality, the juror need not necessarily

be set aside.” 366 U.S. at 723. Here, most of the members of the venire were not



                                           12
asked about anti-gang bias; it is therefore impossible to know if any of those

individuals, who eventually were picked for the jury, held such a bias. Furthermore,

although one juror expressed that he talked to police officers about “gang-related

stuff,” he did not express any bias one way or another and in fact stated that he could

be fair to both sides. It was not an unreasonable application of Irvin for the trial

court to conclude that such a juror could perform impartially, particularly without an

objection from defense counsel. See also Skilling v. United States, 561 U.S. 358, 386

(2010) (“Jury selection, we have repeatedly emphasized, is ‘particularly within the

province of the trial judge.’”).

       It seems clear, however, that Meza’s focus for Ground Two is on counsel’s

actions in conducting voir dire and how counsel may have denied him the right to a

fair trial. Thus, the Court turns to the merits of Meza’s ineffective-assistance claims.

II.    Ineffective Assistance of Counsel

       In both Grounds One and Two, Meza seeks relief on the basis of his trial

counsel’s ineffectiveness. In Ground One, Meza contends that trial counsel was

ineffective for not objecting to the admission of Aguilar’s recorded statements. In

Ground Two, he argues that trial counsel inadequately questioned the venire about

anti-gang bias, resulting in the possibility that some biased jurors were seated. The

state courts rejected both claims primarily on the basis that the evidence against

Meza was significant, and thus counsel’s errors could not have prejudiced him.

       Under AEDPA, “ineffective assistance of counsel is a mixed question of law and

fact reviewed de novo with a strong presumption that the attorney performed



                                          13
effectively.” Allen v. Chandler, 555 F.3d 596, 600 (7th Cir. 2009). To establish

ineffective assistance, a petitioner must show both that his counsel’s performance fell

below an objective standard of reasonableness under prevailing professional norms,

and that the deficient performance prejudiced his defense. Strickland v. Washington,

466 U.S. 668, 688–93 (1984); see Ebert v. Gaetz, 610 F.3d 404, 411 (7th Cir. 2010).

“Judicial scrutiny of counsel’s performance must be highly deferential.” Strickland,

466 U.S. at 689. A habeas petitioner “must do more than show he would have

satisfied Strickland’s test if his claim were being analyzed in the first

instance. . . . [H]e must show that the [state court] applied Strickland to the facts of

his case in an objectively unreasonable manner.” Emerson v. Shaw, 575 F.3d 680,

685 (7th Cir. 2009) (internal citation marks omitted). Simply put, the court’s decision

must be “well outside the boundaries of permissible differences of opinion.”

Hardaway v. Young, 302 F.3d 757, 762 (7th Cir. 2002).

      A.     Ground One

      As to Ground One, the Illinois Appellate Court reasoned that Aguilar’s

statements should not have been admitted at trial, citing to Illinois cases interpreting

the Confrontation Clause and Crawford v. Washington, 541 U.S. 36 (2004). See Resp’t

Ex. A at 7 (citing People v. Robinson, 909 N.E.2d 232 (Ill. App. Ct. 2009); People v.

Feazell, 898 N.E.2d 1077 (Ill. App. Ct. 2007)). Under Crawford, statements that are

“testimonial” in nature and that accuse the defendant of wrongdoing cannot be

admitted through hearsay, unless the speaker is unavailable and the defendant has

had an opportunity for cross-examination. See 541 U.S. at 59.



                                          14
      Respondent argues that counsel’s performance in not objecting to Aguilar’s

statements was not deficient, pointing out that “the Confrontation Clause does not

bar the use of testimonial statements for purposes other than establishing the truth

of the matter asserted.”    Williams v. Illinois, 567 U.S. 50, 69 (2012) (quoting

Crawford, 541 U.S. at 59–60). Since Aguilar’s statements were admitted merely to

show Meza’s pathway to confession, Respondent argues, they were not admitted for

their truth.   The Court agrees and concludes that, under Williams, counsel’s

performance was not constitutionally deficient.

      Additionally, as the Illinois Appellate Court correctly observed on direct

review, any prejudice that Meza may have suffered as a result of the playing of his

video statement was minimal at best. “The prosecutor did not refer to Aguilar’s

accusations, much less suggest that they were substantive evidence of defendant’s

guilt. As the State point[ed] out, Aguilar’s implication that defendant was the shooter

is inconsistent with the State’s theory of the case, that defendant was guilty by

accountability . . . .” Resp’t Ex. A at 7. The state court continued, “[T]he primary

import of the video was defendant’s own relatively detailed confession. It is virtually

inconceivable that the jury would ignore defendant’s own admissions and convict him

on the basis of Aguilar’s implication. As noted above, the State did not dwell on the

evidence or suggest that it substantively proved defendant’s guilt. In fact, it tended

to negate the State’s theory that Ruiz was the shooter and defendant was merely an

accomplice.” Id. at 7–8.




                                          15
      What is more, the Illinois Appellate Court reasonably observed that the

overwhelming evidence in the case established Meza’s guilt. In so concluding, the

Court rejects Meza’s challenge to the state courts’ analysis of the facts. He argues

that the courts mischaracterized the statement he made to police and that the only

evidence of his guilt was his mere gang affiliation.

      The Illinois Appellate Court, in concluding that the evidence against Meza was

overwhelming, characterized Meza’s confession as follows:

      Based on an informant’s tip, police arrested defendant, and he gave a
      recorded statement. Defendant drove Aguilar into Latin King territory.
      He knew that Aguilar had a gun. Defendant and Aguilar tried to get
      into an apartment building, but the door was locked. Defendant then
      followed Aguilar and saw him shoot toward a group of people near a
      window. Aguilar then ran away. Defendant drove Aguilar away from
      the scene. When defendant dropped him off at home, Aguilar kept the
      gun. Defendant returned to the area and wrote the graffiti because he
      was a better “tagger” than Aguilar.

Resp’t Ex. B at 3. Meza, however, points out that he actually stated several times

that he never saw Aguilar shoot through the window.

      The state courts’ findings of fact are entitled to substantial deference.

Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015). Moreover, after a review of Meza’s

recorded confession, the Court concludes that the state courts reasonably found it to

affirmatively establish his guilt. Meza is correct that, at several times, he stated that

he did not see Aguilar shoot through the window. But at other points, he describes

where Aguilar shot and from what angle. See generally Resp’ t Ex. U, Videotaped

Confession. He also admits other information supporting his guilt—for instance,

Meza explains that he knew Aguilar had a gun, that they purposely went into Latin



                                           16
Kings territory to look for rival gang members, that he thought Aguilar would bust

down the apartment door and start shooting, and that he drove Aguilar away and

dropped him off at his home after the shooting. See generally id. Meza’s confession,

particularly when corroborated by other evidence such as his gang affiliation and the

graffiti he drew after the fact, overwhelmingly established his guilt. See People v.

Murray, 626 N.E.2d 1140, 1146–47 (Ill. App. Ct. 1993).

      Accordingly, the Illinois Appellate Court’s conclusion—that the evidence

against Meza overshadowed any error made by counsel—was a reasonable

application of Strickland, 466 U.S. at 688–93. Ground One therefore fails both as an

ineffective-assistance claim under the Sixth Amendment and as a basis for cause and

prejudice to overcome Meza’s procedural default of his underlying substantive claim.

      B.     Ground Two

      As to Ground Two, the trial court on postconviction review concluded that trial

counsel was ineffective for failing to probe adequately into anti-gang bias during voir

dire, but found that any deficiency was harmless given the evidence. The appellate

court affirmed, concluding that the lack of prejudice eliminated any cause for concern

regarding counsel’s performance.

      Respondent argues that defense counsel effectively conducted voir dire, and

Meza certainly devotes a great deal of energy to arguing that counsel drastically

mishandled his questioning of the prospective jurors.       But, for reasons already

explained above, even if counsel’s performance had been deficient, the substantial

evidence of Meza’s guilt outweighs any prejudice that he may have suffered as a



                                          17
result. In reaching this conclusion, the Illinois Appellate Court reasonably applied

Strickland, 466 U.S. at 688–93. Ground Two therefore fails both as an ineffective-

assistance claim under the Sixth Amendment and as a basis for cause and prejudice

to overcome Meza’s procedural default of his underlying substantive claim.

                                    Conclusion

      For the reasons provided, Meza’s petition for habeas corpus is denied. The

Court declines to issue a certificate of appealability. Meza has not made a substantial

showing that reasonable jurists could debate whether his motion should have been

resolved in a different manner. See 28 U.S.C. § 2253(c)(2); Narvaez v. United States,

674 F.3d 621, 626 (7th Cir. 2011) (citing Slack v. McDaniel, 529 U.S. 473, 483–84

(2000)). Civil case terminated.



IT IS SO ORDERED.                       ENTERED: 6/6/19


                                        ____________________________________
                                        John Z. Lee
                                        United States District Judge




                                          18
